Citation Nr: 1309596	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  08-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent prior to February 6, 2007 and in excess of 70 percent from February 6, 2007, for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION 

Veteran represented by: Disabled American Veterans  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active duty for training from March 1964 to August 1964 and active military service from March 1965 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that subsequent to the issuance of the rating decision the Veteran moved and now the issue is on appeal from the RO in Wichita, Kansas. 

This case was before the Board in August 2011.  After completion of the requested development, the case was returned to the Board.   

Due to procedural reasons, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the case was before the Board in August 2011.  Pursuant to the remand directives, the Veteran was examined in November 2011.  The claim continued to be denied in a June 2012 supplemental statement of the case (SSOC).  This SSOC was sent to the Veteran's former address in Kansas.  It was returned by the U.S. Postal Service as undeliverable.  A review of the claims file indicates that the Veteran's address has changed and he now lives in Missouri (exact address located in claims folder).  Reviewing the claims folder as well as Virtual VA, it does not appear that the SSOC was resent to the correct address.  So, to ensure procedural due process, the SSOC needs to be resent to his correct updated address.  See 38 C.F.R. § 19.31(c) (2012). 

Accordingly, the claim is regrettably again REMANDED for the following action:

Send a copy of the June 2012 SSOC to the Veteran's correct address of record located in Missouri.  This action should be documented in the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


